SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

497
CA 12-01914
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


JAMES PANZARELLA, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

KAREN PANZARELLA, DEFENDANT-APPELLANT.


HOGAN WILLIG PLLC, AMHERST (STEVEN G. WISEMAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAW OFFICE OF RICHARD C. SLISZ, BUFFALO (RICHARD C. SLISZ OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered June 12, 2012. The order granted the cross motion
of plaintiff to vacate the provisions of the parties’ Stipulation of
Settlement providing for child support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Supreme Court properly granted plaintiff’s cross
motion seeking to vacate the provisions of the parties’ Stipulation of
Settlement (stipulation) concerning plaintiff’s child support
obligations on the ground that the stipulation failed to comply with
Domestic Relations Law § 240 (1-b) (h). The stipulation “failed to
include recitals stating that the parties were aware that following
the [Child Support Standards Act] guidelines would result in the
presumptively correct amount of support; . . . failed to set forth the
presumptively correct amount of support that would have been fixed
pursuant to the guidelines; and . . . failed to articulate the reason
the parties chose to deviate from the guidelines. Consequently, [the
stipulation] was invalid and unenforceable” (Warnecke v Warnecke, 12
AD3d 502, 503-504; see Bushlow v Bushlow, 89 AD3d 663, 664; Jefferson
v Jefferson, 21 AD3d 879, 880-881).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court